IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JAYLEN ANDREWS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1616

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 2, 2016.

An appeal from the Circuit Court for Washington County.
Christopher N. Patterson, Judge.

Jaylen Andrews, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Julian E. Markham, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


ROWE, KELSEY, and JAY, JJ., CONCUR.